Title: To Thomas Jefferson from Joel R. Poinsett, 24 July 1801
From: Poinsett, Joel R.
To: Jefferson, Thomas


               
                  New York No. 128 Broad WayJuly 24th 1801
               
               In an Application I made a few days since to Mr. Livingston for permission to embark with the Embassy, he informed me that he had referred all applications to you. If Sir Mr. Livingston’s suite is not already full, and if it will not commit the dignity of the Embassy, I entreat you will grant me the Permission, as Health and Information the objects of my Pursuit will be more highly gratified in such pleasurable Society, than in a solitary Passage to France. Had I been aware of the necessity of applying to you Sir, I would have prefered my Request in Person, when I had the honor of being presented to you by my Friend Mr. Sumter, to accompany whom is one of the chief Inducements to this application.
               I have the honor to be with the most Perfect Consideration your Excellency’s Obedet: St.
               
                  
                     J. R. Poinsett
                  
               
            